

117 HR 1500 : Global Learning Loss Assessment Act of 2021
U.S. House of Representatives
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1500IN THE SENATE OF THE UNITED STATESJuly 12, 2021Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo direct the Administrator of the United States Agency for International Development to submit to Congress a report on the impact of the COVID–19 pandemic on United States Agency for International Development basic education programs.1.Short titleThis Act may be cited as the Global Learning Loss Assessment Act of 2021.2.FindingsCongress finds the following:(1)Before the Coronavirus Disease 2019 (commonly referred to as COVID–19) pandemic began, 258,000,000 children were out of school globally, including 130,000,000 girls. (2)Students already at a disadvantage before COVID–19 will experience greater learning loss, thereby worsening inequity and inequality.(3)Approximately 90 percent of the world’s student population—over 1,600,000,000 children and youth—have had their education disrupted by school closure due to COVID–19.(4)School closures lead to interrupted learning, poor nutrition, gaps in childcare, increased dropout rates, exposure to violence, and social isolation.(5)Up to 24,000,000 children are at risk of dropping out of school permanently due to rising levels of child poverty associated with the pandemic.(6)School closure and remote learning is especially burdensome on girls, who are frequently expected to shoulder more household chores and responsibilities and are more vulnerable to gender-based violence.(7)During the Ebola epidemic, nationwide school closures in Sierra Leone in 2014 led to increased instances of sexual- and gender-based violence, teenage pregnancy, school dropout, and child labor for girls.(8)More than 60 percent of national distance learning alternatives rely exclusively on online platforms but two-thirds of the world’s school aged children, or 1,300,000,000 children aged 3 through 17, do not have internet connection in their homes, and schools and local learning centers also frequently have inadequate internet connectivity. Eighty percent of students in sub-Saharan Africa lack such access, with an even higher rate for girls.(9)Children and youth with disabilities are particularly vulnerable to the health, education, and socioeconomic consequences of the pandemic. As a further challenge, distance learning tools are not always accessible to learners with disabilities or those with complex learning needs, especially in poorer and rural households.(10)Before the COVID–19 pandemic, refugee children were twice as likely to be out of school as other youth, and school closures and a lack of access to distance learning tools threaten to make the education gap among refugee children even more severe.(11)The economic downturn caused by the COVID–19 pandemic could lead to an education financing gap of $77,000,000,000 in low- and middle-income countries over the next 2 years.(12)The economic cost of school closures could be up to $1,337 per student, which on a global scale equates to approximately $10,000,000,000,000 in lost economic output over the coming generation.3.Statement of policyIt is the policy of the United States that United States-funded basic education programs operating in low- and middle-income countries should seek to—(1)provide inclusive learning opportunities for students and teachers, especially for the most marginalized, including girls, children with disabilities, and previously out of school children;(2)build local capacity and help countries strengthen their education systems, including opportunities for early childhood development;(3)improve the availability, delivery, and quality of education services from early childhood through secondary education;(4)improve equity and safety in education services; and(5)support the return of children to school who have experienced interruptions in their education due to the COVID–19 pandemic and work to enroll previously out-of-school children and youth, particularly the most marginalized.4.Report(a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development, acting through the Senior Coordinator for International Basic Education Assistance and in consultation with the Senior Coordinator for Gender Equality and Women’s Empowerment, shall submit to the appropriate congressional committees a report on the impact of the COVID–19 pandemic on United States Agency for International Development basic education programs.(b)Matters to be includedThe report required under subsection (a) shall include, at a minimum, the following elements:(1)An assessment of the impact of COVID–19 on such basic education programs, including the magnitude of learning loss that will result from protracted school closures and the specific effects of school and learning space closures on marginalized children and youth, including girls, minority populations, displaced children, and those with disabilities.(2)An assessment comparing academic outcomes of beneficiaries of United States Agency for International Development basic education programs, as practical and appropriate, between those that attend schools that remain closed or continue to operate remotely since the start of the COVID–19 pandemic and schools that have resumed in-person instruction.(3)A description of the effectiveness, cost, accessibility, and reach of the most commonly used forms of distance learning in low- and middle-income countries and low-resource contexts.(4)A description of efforts to pivot and adapt such basic education programs during the COVID–19 pandemic, including an overview of existing data on funding and programmatic focus disaggregated by gender, country, education level, and disability.(5)An identification and description of any gaps in, or barriers to, reaching and educating marginalized populations, such as girls, children with disabilities, displaced children, or other children adversely affected by the COVID–19 pandemic with distance learning interventions.(6)A description of the United States Agency for International Development’s plan and needed authorities and resources to prevent degradation of such basic education programs and to support, as necessary and appropriate, continued distance learning interventions, safe school reopenings, assessments of student learning levels, remedial and accelerated learning, re-enrollment campaigns for out-of-school children and youth, and education system strengthening and resilience-building efforts.(7)An analysis of the coordination between the United States Agency for International Development and other actors in global basic education policy and programming to provide education during the COVID–19 pandemic, including partner organizations, faith based-organizations, donors, and multilateral organizations.(8)A description of opportunities to partner and support efforts to expand access to digital infrastructure, internet connectivity, and learning resources in areas that lack access to digital and remote learning infrastructure and resources, including rural and remote communities.(c)Public availabilityThe report required by subsection (a) shall be made available to the public.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.Passed the House of Representatives June 29, 2021.Cheryl L. Johnson,Clerk